TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00793-CV


                                           B. A. B., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. C180096CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                               ORDER


PER CURIAM

               Appellant B. A. B. filed his notice of appeal on November 1, 2019. The appellate

record was complete November 7, 2019, making appellant’s brief due on November 27, 2019.

On December 4, 2019, this Court ordered appellant’s counsel to file appellant’s brief no later

than December 17, 2019. On January 3, 2020, counsel for appellant filed a motion for extension

of time to file appellant’s brief, explaining that she needed more time due to the critical illness

and hospitalization of a close relative.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, due to the extenuating circumstances presented here, we will grant
counsel a second extension of time. We order counsel to file appellant’s brief no later than

January 16, 2020. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

              It is ordered on January 10, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                               2